Case: 1:14-cv-08461 Document #: 335 Filed: 10/09/18 Page 1 of 1 PageID #:7899

                    UNITED STATES DISTRICT COURT
          FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.2.2
                               Eastern Division

Keith Snyder, et al.
                                    Plaintiff,
v.                                                   Case No.: 1:14−cv−08461
                                                     Honorable Matthew F. Kennelly
Ocwen Loan Servicing LLC
                                    Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Tuesday, October 9, 2018:


       MINUTE entry before the Honorable Matthew F. Kennelly: Status hearing held on
10/9/2018 Status report with all three cases numbers (14 C 8461, 16 C 8677, and 16 C
11675) and covering subjects addressed in open court to be filed by 10/19/2018.
Telephone status hearing, to be initiated by the parties, is set for 10/23/2018 at 8:30 a.m.
Mailed notice. (pjg, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
